Exhibit 24(b)(8.124) Attachment A List of Funds 7/30/2009 Fund Name Class Ticker CUSIP 12b-1 sub-TA Value Nuveen Multi-Manager Large-Cap Value Fund A NNGAX 67064Y503 Nuveen Multi-Manager Large-Cap Value Fund I NNGRX 67064Y800 Nuveen NWQ Large-Cap Value Fund A NQCAX 67064Y628 Nuveen NWQ Large-Cap Value Fund I NQCRX 67064Y586 Nuveen NWQ Multi-Cap Value Fund A NQVAX 67064Y792 Nuveen NWQ Multi-Cap Value Fund I NQVRX 67064Y768 Nuveen NWQ Small-Cap Value Fund A NSCAX 67064Y750 Nuveen NWQ Small-Cap Value Fund I NSCRX 67064Y727 Nuveen NWQ Small/Mid-Cap Value Fund A NSMAX 67064Y578 Nuveen NWQ Small/Mid-Cap Value Fund I NSMRX 67064Y545 Nuveen Symphony Large-Cap Value Fund A NSLAX 67065W480 Nuveen Symphony Large-Cap Value Fund I NSLIX 67065W456 Nuveen Tradewinds Value Opportunities Fund A NVOAX 67064Y669 Nuveen Tradewinds Value Opportunities Fund I NVORX 67064Y636 Growth Nuveen Santa Barbara Growth Fund A NSAGX 67065W753 Nuveen Santa Barbara Growth Fund I NSRGX 67065W720 Nuveen Santa Barbara Growth Opportunities Fund A NSOAX 67065W712 Nuveen Santa Barbara Growth Opportunities Fund I NSORX 67065W670 Nuveen Symphony Large Cap Growth Fund A NCGAX 67065W449 Nuveen Symphony Large Cap Growth Fund I NSGIX 67065W415 Nuveen Winslow Large Cap Growth Fund I NVLIX 670725 662 Core Nuveen Santa Barbara Dividend Growth Fund A NSBAX 67065W662 Nuveen Santa Barbara Dividend Growth Fund I NSBRX 67065W639 Nuveen Symphony Optimized Alpha Fund A NOPAX 67065W118 Nuveen Symphony Optimized Alpha Fund I NOPRX 67065W142 Nuveen Symphony All Cap Core Fund A NACAX 67065W621 Nuveen Symphony All Cap Core Fund I NSAIX 67065W589 Nuveen Symphony Mid Cap Core Fund A NCCAX 67065W571 Nuveen Symphony Mid Cap Core Fund I NCCIX 67065W548 Nuveen Symphony Small Mid Cap Core Fund A NSSAX 67065W530 Nuveen Symphony Small Mid Cap Core Fund I NSSIX 67065W498 Quantitative/Enhanced Nuveen Enhanced Core Equity Fund A NEEAX 67064Y537 Nuveen Enhanced Core Equity Fund I NEERX 67064Y495 Nuveen Enhanced Mid-Cap Fund A NDPAX 67064Y487 Nuveen Enhanced Mid-Cap Fund I NDPRX 67064Y453 Global/International Nuveen Tradewinds Global All-Cap Fund * A NWGAX 67065W795 Nuveen Tradewinds Global All-Cap Fund * I NWGRX 67065W761 Nuveen Tradewinds Global Resources Fund * A NTGAX 67065W399 Nuveen Tradewinds Global Resources Fund * I NTRGX 67065W365 Nuveen Tradewinds International Value Fund * A NAIGX 67065W506 Nuveen Tradewinds International Value Fund * I NGRRX 67065W803 Nuveen Symphony International Equity Fund * A NSIAX 67065W266 Nuveen Symphony International Equity Fund * I NSIEX 67065W241 *Redemption Fee Balanced Nuveen Conservative Allocation Fund A NBMSX 67064Y883 Nuveen Conservative Allocation Fund I NMNRX 67064Y859 Nuveen Growth Allocation Fund A NGOAX 67064Y719 Nuveen Growth Allocation Fund I NGVRX 67064Y677 Nuveen Moderate Allocation Fund A NNSAX 67064Y107 Nuveen Moderate Allocation Fund I NNSRX 67064Y404 Taxable Fixed Income Nuveen High Yield Bond Fund A NHYAX 67066D887 Nuveen High Yield Bond Fund I NHYRX 67066D853 Nuveen Multi-Strategy Income Fund A NCBAX 67066D507 Nuveen Multi-Strategy Income Fund I NCBRX 67066D804 Nuveen Preferred Securities Fund A NPSAX Nuveen Preferred Securities Fund I NPSRX Nuveen Short Duration Bond Fund A NSDAX 67066D846 Nuveen Short Duration Bond Fund I NSDRX 67066D812 Please automatically accept all new Nuveen funds that are launched subsequent to this contract.
